Citation Nr: 0120569	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-14 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD and 
depression.  In May 1999 the veteran testified at a hearing 
at the RO before the undersigned Member of the Board.  In 
July 1999 the Board remanded this matter to the RO for 
further evidentiary development.  In October 2000 the Board 
again remanded this matter to the RO for further evidentiary 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran has been diagnosed with PTSD based on his 
reported in-service stressor.

4.  There is no credible supporting evidence that the 
veteran's in-service stressor actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect no complaints or findings of 
PTSD.  Two documents show that the veteran apparently went 
through rehabilitation, including a consultation, group 
therapy, and individual therapy, for which follow-up reports 
were due in December 1979, February 1980, and April 1980.  A 
Report of Mental Status Evaluation dated in February 1980 
showed that the veteran had normal behavior, his mood was 
level, he had a clear thinking process, his thought content 
was normal and he had no significant medical illness.  
Service medical records show that the veteran was involved in 
a car accident in October 1978 and had the "apparent smell of 
alcohol on breath".  He was also treated in June 1979 after 
being involved in a fight.  On an examination dated in 
February 1980, prior to separation, the veteran was 
clinically evaluated as psychiatrically normal.  

Service personnel records show that the veteran was stationed 
in Germany from October 1977 through April 1980.  He was 
assigned to HHC, 1st Bn, 26th Inf from November 1977 to June 
1979.  His MOS was "HV vehicle driver".  He was promoted to 
E2 in December 1977 and to E3 in March 1978.  A Record of 
Proceedings under Article 15, UCMJ showed that in March 1979 
the veteran was punished for having been found to be in 
possession of marijuana.  Another Record of Proceedings under 
Article 15, UCMJ showed that in April 1979 the veteran was 
found to be in violation of restrictions imposed under the 
prior Article 15.  

In an Application for Compensation or Pension (VA Form 21-
526) received in January 1997, the veteran claimed service 
connection for PTSD and depression, which he claimed was 
causing his drug and alcohol abuse.

In a February 1997 development letter, the RO requested that 
the veteran provide information pertaining to combat-related 
stressor events during service.  The veteran was also asked 
to provide the problems and symptoms related to his nervous 
condition, his work history since service, medical treatment 
received for the nervous condition, and statements from other 
persons who know of his condition.

By July 1997 rating decision, the RO denied service 
connection for PTSD and depression.

In a statement received in July 1997, the veteran reported 
that he did not have any of his service medical records.

In a September 1997 letter the RO notified the veteran that 
he would be scheduled for an examination.  The RO also 
requested that the veteran complete an Authorization for 
Release of Information (VA Form 21-4142) for each doctor or 
hospital from which he received treatment.  

In September 1997, the RO sent to the veteran a duplicate 
development letter, in which the RO again requested that the 
veteran provide information pertaining to combat-related 
stressor events during service.  The veteran was also asked 
to provide the problems and symptoms related to his nervous 
condition, his work history since service, medical treatment 
received for the nervous condition, and statements from other 
persons who know of his condition.

On VA examination in November 1997 it was noted that the 
veteran had no previous psychiatric diagnosis.  The veteran 
complained of insomnia, diminished interested in previously 
enjoyable activities, specifically sports, and feelings of 
guilt stating that he mostly felt shame referring to what 
happened to him while he was in service.  When questioned on 
specific symptoms of PTSD, the veteran complained of 
recurrent distressing intrusive recollections, flashbacks, 
and nightmares, mostly surrounding the rape he reported 
experiencing while in service.  It was noted that he had a 
sudden feeling as though the traumatic event was recurring at 
times and he experienced intense psychological distress at 
anything that reminded him of that.  He reported that he had 
not been hospitalized for psychiatric reasons, but had been 
in three outpatient programs for drug and alcohol abuse and 
also had some in patient stays for drug and alcohol abuse.  
His last program was in 1993 and 1994.  He reported he had 
seen a psychiatrist once in the past, in 1993, because of 
depression due to his divorce, and his work recommended that 
he go.  The veteran indicated that he did not drink alcohol 
now, and his main problems were with alcohol and cocaine, but 
claimed he had not used either for one year.  He also 
reported using marijuana and heroin in service.  He reported 
that he was introduced to drugs when he was 14 or 15 years 
old, and described the three years he was in Germany as a 
"three year blackout".  He claimed that when he went to 
Germany in service he started smoking hash.  He reported that 
he was arrested in service for drugs and for fighting, and 
the last time he was fighting he hurt someone badly.  He 
reported that while he was in service he was raped by a man, 
and that it "did something to [him]".  He did not report it 
because he was 18 years old and did not know what to think of 
what happened and felt violated.  He indicated that he was 
talking about it now because he "did not want to be like this 
anymore".  He stated that he first told a counselor a few 
weeks prior about the rape, but he told the counselor that it 
was when he was 14 and it was by a babysitter.  He claimed 
this was because he was too embarrassed to admit that it was 
a man and that he did not do anything to help himself.  It 
was noted that the veteran met the DSM-IV criteria for major 
depressive episode that was mild in nature, and met the 
criteria for PTSD which was moderate in nature, and met the 
criteria for polysubstance abuse and dependence, for which he 
was in early remission.

In response to the RO's September 1997 development letter, in 
October 1997 the veteran submitted several documents in 
support of his claim.  First, the veteran submitted a 
Statement in Support of Claim (VA Form 21-4138), in which he 
reported he was currently going to a twelve step program and 
had been "absent" from drugs and alcohol, but he reportedly 
still had a lot of depression and an inability to maintain a 
job or relationships.  

Also received from the veteran in October 1997 was a 
Statement in Support of Claim (VA Form 21-4138) in which he 
reported he had been in 12 in- and out-patient treatment 
facilities, since his release from service, for treatment for 
drugs and alcohol.  He also reported he had an appointment 
with a psychiatrist about his behavior and depression.  He 
indicated that there were "several incidences" that took 
place while he was in service which he believed were the 
causes for his "behavior and actions".  He had reportedly 
never talked with anyone about these "issues", as he found 
them shameful, embarrassing, emotional, and confusing.  

In October 1997, the veteran also submitted the list of the 
treatment facilities he had been to for drug and alcohol 
treatment.  He reported that he had inpatient treatment at 
Alcare in 1984, inpatient treatment at Alcare in 1985, 
inpatient treatment at Sojourn House in 1987, inpatient 
treatment at Atep in 1991, outpatient treatment at Atep in 
1992, inpatient treatment at Oakbrook Hospital in 1992, 
inpatient treatment at Atep in 1992, outpatient treatment at 
F.A.I.R from 1992-1993, inpatient treatment at Sojourn House 
in 1995, and inpatient treatment at Rosecrance on Harrison 
from 1996 to February 1997.  The veteran noted that he had 
reported receiving treatment 12 times, but only listed 11, to 
include an assessment in Germany while in service, and 
reported that he could not remember the last one.  The 
veteran also described the symptoms he experienced as a 
result of his PTSD, including drug and alcohol abuse, 
depression, anger, inability to focus, keep a job or have 
relationships, and claimed that these symptoms became 
apparent to him in 1978 after a drug and alcohol assessment.  
The veteran cited the places he had been employed since 1980.  
He also indicated that he had a close relationship with his 
family until he returned from service.

A discharge summary from Rosecrance on Harrison showed that 
the veteran entered the program in November 1996 and was 
discharged in May 1997, and underwent treatment for drug and 
alcohol abuse.  

A discharge summary from F.A.I.R. Treatment Center showed 
that the veteran was admitted in August 1992 and discharged 
in July 1993,and underwent treatment for relapse prevention 
for drug and alcohol abuse.  

In May 1999 the veteran testified at a hearing at the RO 
before the undersigned Member of the Board.  He testified 
that prior to the personal assault in service, he planned on 
a 20 year career in service, and that his behavior and 
performance prior to the assault were good.  He claimed that 
prior to the assault he did not use drugs or alcohol in 
excess and he had a lot of friends he associated with.  After 
the assault he reported having problems with authority, 
separated himself from friends, and started drinking.  He 
testified that during service he underwent a quick mental 
evaluation for a basic discharge.  He claimed that at the VA 
examination in 1997 was the first time he discussed the 
assault with anyone, but he started going to drug and alcohol 
treatment after he got out of service, in 1981.  He testified 
that he was now going to sexual abuse counseling for the 
assault.  The veteran further testified that the incident 
involved a superior officer and that he did not talk to 
anybody about it because he was afraid no one would believe 
him or that they would deny it.  He reported that after he 
was discharged from service he did not work for several 
months and all he did was drink.  The veteran testified that 
he tried to get some records that would help verify his 
assault and pinpoint where it happened.  He claimed he was 
called out to help support another unit and he drove the 
truck and was only there for a couple of days and that was 
when it happened.  He claimed he did not know anyone there.  
He testified that he shot some pool, had a couple of drinks, 
and a guy asked him to come to his room and have some drinks 
and that was when the assault happened.

In July 1999 the Board remanded this matter to the RO for 
further evidentiary development.

In a letter dated in August 1999 the RO requested that the 
veteran complete an attached questionnaire about the personal 
assault incident.

Received from the veteran in October 1999 was a response to 
the RO's letter.  The veteran reported that the incident took 
place in November 1977 when he was assigned to 1st Bn., 26th 
Inf., and that as a result of the incident he experienced 
changes in performance evaluations, episodes of depression, 
panic attacks or anxiety, increased use of over the counter 
medication, alcohol or substance abuse, disregard for 
military or civilian authority, and unexplained economic or 
social behavior changes.  The veteran also provided a 
handwritten description of the personal assault he reported 
in service.  He reported that he was supporting a battalion 
that was in the field and did not know anyone, but went into 
the recreation room to watch others play pool, cards, and 
board games.  He claimed that at some point he was asked by a 
man to play pool, and after several games of pool he was 
asked by the same person if he would like to go to his room 
and have some beers.  The veteran reported that since he was 
a teenager he thought it would be alright, and also the fact 
that he was a private and the other person was a sergeant.  
He went to the sergeant's room, drank several beers, and fell 
asleep and when he woke up the assault was happening.  The 
veteran indicated that he did not tell anyone because he was 
afraid of what they would say or think of him.  He claimed he 
hated the Army and anyone with authority after that incident, 
did not want to be a soldier, and his military status 
deteriorated rapidly.  He claimed he could not drink enough 
or find enough drugs to forget the incident.  He was 
reportedly transferred from post to post and accumulated many 
Article 15's due to fighting, drugs, poor performance, etc.  

In the veteran's October 1999 response he also claimed that 
after the assault in service, he became more rebellious and 
fighting was his main objective and it felt good that his 
attitude and actions would have him put out of the military.  
He indicated that he brought his "past" home with him, and 
after service he could not hold a job, was constantly in 
trouble with the law, went through 12 treatment facilities, 
and could not keep a relationship with family or friends.  
His "breaking point" came nearly 20 years later when he told 
his counselor at his last treatment facility about the 
incident and he was referred to sexual abuse counseling.  He 
claimed he was drug and alcohol free since that time and 
still went to sexual abuse counseling.  The veteran listed 
several treatment locations including Rockford Sexual Assault 
Counseling and Evergreen Treatment, Inc. and several other 
locations he had previously cited.  The veteran reported that 
he received treatment at a hospital in Milwaukee, which he 
could not remember the name of, and received a psychological 
evaluation in 1993, but could only remember the doctor's 
address and not his name, but also noted that the doctor was 
no longer in practice.  The veteran also cited the Winnebago 
County Probation Office.  He claimed he tried hard to make 
contact with several "service connected friends" but did not 
have any success.  He indicated that he had tried to get 
military records to place him in that support unit at the 
time of the incident, and had been told that he could not get 
them or that "they" did not have them.  

Along with his statement in October 1999, the veteran also 
submitted statements from his mother and his brother.  The 
veteran's brother indicated that they never heard much from 
the veteran while he was in Germany, and when the veteran 
returned, he noticed many changes in the veteran, including 
his drinking and taking many types of drugs.  He also claimed 
that the veteran went into service a "good person" and came 
out a "mess".  

The veteran's mother indicated that prior to service the 
veteran had always been considerate and polite, had a good 
sense of humor, cared about his family and friends, and did 
his best to make people feel good about themselves.  She 
claimed that while the veteran was in service he became more 
distant to the people he grew up with, made no attempt to 
respond to letters or phone calls, and had a bad attitude 
toward anyone who tried to get him to talk about what was 
bothering him.  

In October 2000 the Board remanded this matter to the RO for 
further evidentiary development.

A discharge summary from Sojourn House dated in November 1996 
showed that the veteran received treatment for drug and 
alcohol abuse.

Received from Rockford Sexual Assault Counseling in December 
2000 was a letter in which the veteran's therapy services 
were summarized.  It was noted that the veteran's therapy 
services were initiated in November 1996 after a referral 
from Rosecrance Center, and that the veteran actively 
participated in 9 out of 10 scheduled appointments.  Issues 
addressed in therapy included the impact of the sexual abuse 
on efforts at long-term recovery from alcohol and other drug 
abuse, relationships with women, and a sense of deep personal 
shame.  Therapy was terminated in February 1997 and 
reinitiated in May 1999.  At that time the presenting issues 
were intrusive memories and flashbacks of a sexual assault by 
the veteran's "commanding officer" in the military.  Therapy 
was terminated by the veteran in October 1999.  

Received in December 2000 was a letter from the veteran in 
which he reported he contacted the five places of treatment 
and was able to obtain three discharge summary reports, which 
he forwarded to the RO.  He indicated he was unable to get 
reports from Atep or Alcare due to the closing of those 
facilities.  The veteran also reported that regarding his 
reserve service, he did not attend any weekend drills or 
summer camps from June 28, 1980 to December 20, 1982.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

In order to establish service connection for PTSD, there must 
be medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

If a veteran did not engage in combat, his own allegations 
are insufficient to establish a service stressor; rather, the 
stressor must be established by official service records or 
other credible supporting evidence.  Doran v. Brown, 6 Vet. 
App 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Nevertheless, in the case of Patton v. West, 12 Vet. App. 272 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) emphasized that statements contained in prior 
decisions indicating that "something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard 
to personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id., citing Manual M21-1, Part III, 5.14c (8), 
(9).  "To that extent, the above categorical statements . . . 
are not operative."  Id.

The provisions of VA Adjudication Procedure Manual, M21-1 
cited by the Court in Patton, provide special evidentiary 
procedures for PTSD claims based on personal assault which 
were established in February 1996 in Manual M21-1, Part III, 
5.14(c) (Feb. 20, 1996).  The Court has held that these 
provisions are substantive rules that are the equivalent of 
VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Manual M21-1, Part III, 5.14(c) subparagraph (8) provides 
that "[i]f the military record contains no documentation that 
a personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Such 
documentation includes testimonial statements from confidants 
such as family members or clergy, as well as evidence of 
behavioral changes to include lay statements describing 
episodes of depression, panic attacks, or anxiety without 
identifiable reasons, evidence of substance abuse, changes in 
performance evaluations, increased disregard for military and 
civilian authority, obsessive behavior, and unexplained 
social behavior changes.  Evidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician".

The Court in Patton went on to note that the Manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine set forth in 38 U.S.C.A. § 5107(b) where 
the benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  Patton, supra.

In the case at hand, it is clear that the veteran's claimed 
stressor is not related to combat, but is instead related to 
an alleged personal assault.  In this regard the record 
reveals that a November 1997 VA examination report concluded 
that the veteran had PTSD, essentially based on the veteran's 
report of being raped in service.  Thus, the primary 
impediment to service connection is the absence of a verified 
inservice stressor upon which PTSD was diagnosed.  That is, 
there is insufficient evidence to corroborate the veteran's 
alleged inservice stressor.  

In that regard, it is noted that the veteran has been unable 
to provide the exact date, location or other details 
regarding the incident, and has only provided the month and 
the year, and he has indicated that he did not know the name 
of the sergeant who raped him.  The veteran also reported 
that he did not tell anyone, including his family, about the 
alleged attack.  The Board is cognizant of the fact that, for 
claims based on personal assault, there are no restrictions 
on the type of evidence which may be considered.  See Manual 
M21-1, Part III, 5.14(c) and Part VI, 7.46(c) (Feb. 20, 
1996).  Indeed, the Board remanded this case twice, in part, 
for the purpose of providing the veteran with an opportunity 
to submit supportive evidence.  See Patton v. West, 12 Vet. 
App. 272 (1999).  And although the veteran has submitted 
evidence in support of his claim, including his statements 
explaining the alleged assault in service, a list of his 
post-service treatment facilities, and statements from his 
mother and brother, none of this evidence corroborates the 
veteran's report of an assault in service.  

With regard to the veteran's report that he was treated at 
several in- and out-patient facilities after service, the 
Board notes that the bulk of this treatment has been for drug 
and alcohol abuse only, and did not pertain to the alleged 
assault in service.  The veteran has reported that he did not 
discuss the incident in service with anyone until he told a 
counselor (at Rosecrance on Harrison) who referred him for 
sexual assault therapy.  He also reported that he told that 
counselor that the assault occurred when he was 14 and it was 
by a babysitter.  Thus, although the veteran has cited these 
treatment facilities in support of his claim, the Board finds 
that they are of minimal to no probative value as they do not 
pertain to the veteran's PTSD or to his report of an assault 
in service.  The only medical evidence which has been cited 
by the veteran that pertains to treatment related to his 
alleged assault in service is through Rockville SAC.  A 
December 2000 letter received from the Clinical Director at 
Rockville SAC shows that the veteran was seen in May 1999 
when the presenting issued was intrusive memories and 
flashbacks of a sexual assault by his "commanding officer" in 
the military.  This contradicts the veteran's earlier 
contention that he was assaulted by an unknown sergeant from 
another base that he was temporarily assigned to.  

Regarding statements from the veteran's mother and brother, 
the Board notes that these statements essentially contended 
that the veteran was distant during service and they did not 
hear much from him, and that when he returned there were many 
changes, including drinking and taking drugs.  The Board 
finds, however, that the statements of the veteran's mother 
and brother, while asserting that the veteran changed during 
service, are not probative to establish or suggest that the 
veteran's behavior changed following an alleged attack in 
service, and do not otherwise tend to establish that a 
stressor occurred during the veteran's service.  Moreover, 
the veteran has contradicted his family's statements in that 
he reported in October 1997 that he had a "close relationship 
[with his family] up until [he] returned from the military".  

Also, the veteran has reported that after the alleged assault 
in service, he began to exhibit behavioral problems, 
including fighting and abusing drugs and alcohol.  He claimed 
he was transferred from post to post and accumulated many 
Article 15's for fighting, drugs, and poor performance.  The 
veteran has contended that the assault occurred in November 
1977.  Service medical records show that he was treated after 
being involved in a fight in June 1979 and underwent therapy 
in 1979 and 1980.  Service personnel records show that in 
March 1979 he received an Article 15 for possession of 
marijuana, and in April 1979(and reportedly in May 1979) he 
received Article 15s for violating restrictions imposed under 
the prior Article 15.  Thus, although service records show 
the veteran had some behavioral problems, which would 
corroborate his contentions in that regard, these "problems" 
occurred approximately one and a half years after the alleged 
assault, and there is no indication that these problems were 
related to the alleged assault.  He apparently had good 
service during the intervening period (he was promoted 
twice).  Moreover, the veteran's drug abuse existed prior to 
service, as he reported on VA examination in 1997 that he was 
introduced to drugs when he was 14 or 15.  He was reportedly 
arrested for theft prior to his period of active duty (in 
April 1977).  Additionally, in a statement dated in October 
1997, the veteran reported that there were "several 
incidences" that took place in service which he believed were 
the causes for his behavior and actions, and he indicated 
that "the issues" that occurred he had never talked about 
with anyone.  

The manual provisions cited in Patton indicate that behavior 
changes after an alleged incident in service may require 
interpretation by a clinician in relation to a medical 
diagnosis.  In this case, the veteran's substance abuse and 
other illegal behavior started prior to the alleged incident.  
The behavioral "changes" that led to the Article 15s 
occurred approximately one and a half years after the claimed 
incident, after a period of good service in which he was 
promoted twice.  More importantly, the veteran's descriptions 
of the event are vague, inconsistent and uncorroborated.  The 
veteran himself is a poor historian, and admitted during his 
November 1977 VA examination that his tour in Germany was a 
"three year blackout".  In essence, the lack of real change 
in behavior and the veteran's lack of credibility preclude 
acceptance of the claimed stressor and the need for clinical 
interpretation.  

Under these circumstances, the Board finds that the weight of 
the credible evidence is against a finding that the alleged 
stressor occurred during service.  In the absence of such 
credible evidence of the alleged stressor, the claim for 
service connection for PTSD must be denied.  38 C.F.R. § 
3.304(f).


Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  The veteran has been 
notified in the July 1997 and February 1998 rating decisions, 
the April 1998 statement of the case, and subsequent 
supplemental statements of the case in July 2000, December 
2000, and January 2001, of what would be necessary, 
evidentiary wise, for the grant of entitlement to service 
connection for PTSD.

Additionally, the veteran was notified in letters from the 
RO, dated in February 1997, September 1997, and August 1999 
of the need to provide information pertaining to his claim 
for PTSD as well as pertaining to treatment for his PTSD.  
The Board therefore concludes that the discussions in the 
rating decision, the statement of the case, the supplemental 
statements of the case, and the RO's letter sent to the 
veteran adequately informed the veteran of the information 
and evidence needed to substantiate this claim, and complied 
with VA's notification requirements.  Thus, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran cited numerous 
sources of treatment for drug and alcohol abuse.  The record 
reflects that treatment records have been obtained from four 
of these sources, including F.A.I.R., Sojourn House, 
Rosecrance on Harrison, and Rockville SAC.  With regard to 
the other treatment sources, the Board notes that Alcare and 
Atep have closed and there was one source that the veteran 
could not remember.  The veteran has also reported that he 
was seen by a psychiatrist on one occasion, but indicated 
that he could not remember the psychiatrist's name, but knew 
that the psychiatrist was no longer in business.  Thus, it 
appears that treatment records from this psychiatrist are not 
procurable.  The veteran also reported that he was treated 
for drug and alcohol abuse in a place in Milwaukee for which 
he could not remember the name, and that he was treated at a 
place called Evergreen, Inc., which had since closed.  The RO 
made attempts to obtain records from the sources identified.  
In any event, the Board notes that the veteran has reported 
that he only told one counselor (at Rosecrance on Harrison) 
about the alleged assault in service, thus the Board finds 
that there is no reasonable possibility that any additional 
assistance in obtaining these records would aid in 
substantiating the veteran's claim.  The Board therefore 
finds that the RO made reasonable efforts to obtain all of 
the relevant records adequately identified by the veteran, 
and that there are no further efforts that need be made in 
that regard.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Service connection for PTSD is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

